                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. ED CV 20-0850-AB (MAR)                                              Date: April 21, 2021
Title:      Michael A. Thompson, Jr., v. Felipe Martinez, et al.

Present: The Honorable: MARGO A. ROCCONI, UNITED STATES MAGISTRATE JUDGE


         N. Naval-Estrada for E. Valencia                                    N/A
                  Deputy Clerk                                     Court Reporter / Recorder

       Attorneys Present for Petitioner:   Attorneys Present for Defendants:
                    N/A                                  N/A
Proceedings: (In Chambers) ORDER TO SHOW CAUSE RE: DISMISSAL FOR LACK
OF PROSECUTION

                                                                              1
        On April 13, 2020, Plaintiff, a federal prisoner at the time of filing, and proceeding pro se
and in forma pauperis, constructively filed 2 this Civil Rights Complaint (“Complaint”) pursuant to
Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971). ECF Docket No. (“Dkt.”) 1.
Without seeking leave of the Court, Plaintiff filed his First Amended Complaint (“FAC”) on May
18, 2020. Dkt. 7. On June 24, 2020, Plaintiff filed a request to again amend his pleading, which the
Court granted. Dkts. 14, 19. On November 24, 2020, Plaintiff filed his Second Amended
Complaint (“SAC”). On February 25, 2021, the Court issued an Order Dismissing the Second
Amended Complaint with Leave to Amend (“ODLA”), ordering Plaintiff to file a Third Amended
Complaint no later than March 26, 2021. Dkt. 24.

         To date, Plaintiff has failed to comply with the Court’s February 25, 2021 ODLA.

        Accordingly, Plaintiff is ordered to show cause in writing within twenty-one (21) days of
this Order why this action should not be dismissed under Rule 41(b) for failure to prosecute. See
Fed. R. Civ. P. 41(b); Dkt. 24 at 12-13.
///


1 It appears that in the time between when the ODLA was issued and when Plaintiff’s Third
Amended Complaint was due, Plaintiff was released from the United States Penitentiary in Atwater,
California. See Dkt. 26; Federal Bureau of Prisons, Find an inmate,
https://www.bop.gov/inmateloc/ (Plaintiff’s BOP Register Number is 59254-056) (Last visited on
April 20, 2020 5:00 PM).
2 Under the “mailbox rule,” when a pro se inmate gives prison authorities a pleading to mail to
court, the court deems the pleading constructively “filed” on the date it is signed. Roberts v.
Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation omitted); Douglas v. Noelle, 567 F.3d 1103,
1107 (9th Cir. 2009) (stating the “mailbox rule applies to § 1983 suits filed by pro se prisoners”).


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. ED CV 20-0850-AB (MAR)                                            Date: April 21, 2021
Title:      Michael A. Thompson, Jr., v. Felipe Martinez, et al.

       The Court will consider any of the following three options to be an appropriate response to
this OSC:

         1. Plaintiff shall file a Third Amended Complaint that addresses the deficiencies identified
            in the Court’s February 25, 2021 ODLA;
         2. Plaintiff shall provide the Court with an explanation as to why he has failed to file a
            Third Amended Complaint; or
         3. Plaintiff may request a voluntarily dismissal of the action pursuant to Federal Rule of
            Civil Procedure 41(a). The clerk is directed to attach a Notice of Dismissal form for
            Plaintiff’s convenience.

         Failure to respond to the Court’s Order may result in the dismissal of the action.

         IT IS SO ORDERED.



                                                                                          :
                                                                   Initials of Preparer       nne for ev




CV-90 (03/15)                            Civil Minutes – General                               Page 2 of 2
